Title: From Benjamin Franklin to Jonathan Nesbitt, 12 February 1782
From: Franklin, Benjamin
To: Nesbitt, Jonathan


Sir,
Passy, Feby. 12. 1782.
I recd. duly the Letter you honoured me with dated the 4th. Inst. The Bills in question, No. 368 for 60 Dollars & No. 398 for 120. Dollars, in favr. of Mr. William Tent [Trent], dated the 9th. March 79. were both accepted by me on the 21. Jany. 1780. being presented by Mr. P. Dacosta. If you desire any further Information relative to the indorsments &ca. I can procure it for you of Mr. Grand, at whose House they were paid. It is very wrong in Persons sending Bills from America, to indorse them in blanc, as by that means they are made payable to the Bearer, and cannot refuse Payment, tho’ presented by the Enemy.
I have the honour to be, Sir, Your &c
Mr. Jona. Nesbitt.
